Name: Commission Regulation (EC) NoÃ 2207/2004 of 21 December 2004 fixing the maximum export refund on wholly milled and parboiled long grain B rice to certain third countries in connection with the invitation to tender issued in Regulation (EC) NoÃ 2032/2004
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 22.12.2004 EN Official Journal of the European Union L 374/47 COMMISSION REGULATION (EC) No 2207/2004 of 21 December 2004 fixing the maximum export refund on wholly milled and parboiled long grain B rice to certain third countries in connection with the invitation to tender issued in Regulation (EC) No 2032/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Article 14(3) thereof, Whereas: (1) An invitation to tender for the export refund on rice was issued pursuant to Commission Regulation (EC) No 2032/2004 (2). (2) Article 5 of Commission Regulation (EEC) No 584/75 (3) allows the Commission to fix, in accordance with the procedure laid down in Article 26(2) of Regulation (EC) No 1785/2003 and on the basis of the tenders submitted, a maximum export refund. In fixing this maximum, the criteria provided for in Article 14(4) of Regulation (EC) No 1785/2003 must be taken into account. A contract is awarded to any tenderer whose tender is equal to or less than the maximum export refund. (3) The application of the abovementioned criteria to the current market situation for the rice in question results in the maximum export refund being fixed at the amount specified in Article 1. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The maximum export refund on wholly milled and parboiled long grain B rice to be exported to certain third countries pursuant to the invitation to tender issued in Regulation (EC) No 2032/2004 is hereby fixed on the basis of the tenders submitted from 13 to 16 December 2004 at 65,00 EUR/t. Article 2 This Regulation shall enter into force on 22 December 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. (2) OJ L 353, 27.11.2004, p. 6. (3) OJ L 61, 7.3.1975, p. 25. Regulation as last amended by Regulation (EC) No 1948/2002 (OJ L 299, 1.11.2002, p. 18).